DEFENDANT HENRY STEWART'S APPEAL.
After the appeal of T. T. and J. B. Adams was perfected in this case, being from a judgment continuing a restraining order to the hearing, and after same was docketed in this Court, Henry Stewart, another one of defendants, moved before his Honor R. B. Peebles, J., riding the courts of the Sixteenth District, to set aside the restraining order on account of newly discovered evidence, etc. The judge denied the motion, holding that the cause as to the questions involved (71)  in the restraining order was no longer before the Superior Court and that he had no power to comply with the defendant's motion. The defendant Stewart excepted and appealed.
There is no error. While the Court has held that an appeal from an interlocutory order leaves the action for all other purposes in the court below, the decision is also to the effect that the disposition of the interlocutory order and all questions incident to and necessarily involved in the ruling thereon are carried by the appeal to the appellate court, and the judge below therefore had no power to entertain or act upon appellant's motion. Green v. Griffin, 95 N.C. 50.
The judgment denying defendant's application is
Affirmed.
Cited: Bonner v. Rodman, 163 N.C. 3; Winslow v. White, ibid., 32; Mintzv. Russ, 161 N.C. 540; Ward v. Albertson, 165 N.C. 222; Howe v. Hartwick,167 N.C. 451; Hardware Co. v. Banking Co., 169 N.C. 750. *Page 59